United States Navy-Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                     Aaron J. MORRIS
                Sergeant (E-5), U.S. Marine Corps
                           Appellant

                         No. 201800289

Appeal from the United States Navy-Marine Corps Trial Judiciary.
                      Decided: 27 March 2019.
                          Military Judge:
                  Colonel Matthew J. Kent, USMC.
Sentence adjudged 24 July 2018 by a special court-martial convened
at Marine Corps Base Camp Pendleton, California, consisting of a mil-
itary judge sitting alone. Sentence approved by convening authority:
reduction to E-1, forfeiture of “two-thirds pay per month” for 10
months, confinement for 10 months, and a bad-conduct discharge.
                          For Appellant:
                  Major James S. Kresge, USMCR.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

            Before HUTCHISON, TANG, and RUSSELL
                    Appellate Military Judges.
                    United States v. Morris, No. 201800289


PER CURIAM:
    This case was submitted without assignment of error. While we find no
error with the findings, we note that the military judge improperly an-
nounced the adjudged partial forfeitures portion of the sentence. When par-
tial forfeitures are adjudged, the sentence must state the exact dollar amount
of the forfeitures. RULE FOR COURTS-MARTIAL 1003(b)(2), MANUAL FOR
COURTS-MARTIAL, UNITED STATES (2016 ed.) (“Unless a total forfeiture is ad-
judged, a sentence to forfeiture shall state the exact amount in whole dollars
to be forfeited each month and the number of months the forfeitures will
last.”). Here, the military judge announced the forfeitures as “two-thirds pay
per month for a period of 10 months” instead of expressing the partial forfei-
tures in an exact dollar amount.
    The convening authority approved the adjudged forfeitures using the mil-
itary judge’s irregular language. By doing so, the convening authority’s action
effectively increased the forfeitures beyond the amount authorized by R.C.M.
1003(b)(2). At the appellant’s reduced grade, forfeiture of “two-thirds pay per
month for a period of 10 months” calculates to $1,092.20 pay per month for 10
months, which exceeds the authorized amount by 20 cents per month.
   “The failure of the military judge to account for forfeitures in a dollar
amount is a clerical error with ‘no prejudicial impact on the accused,’ and it is
easily remedied.” United States v. Jewett, No. 200900167, 2009 CCA LEXIS
688, at *2 (N-M. Ct. Crim. App. 24 Sept. 2009) (unpub. op.) (quoting United
States v. Gilgallon, 2 C.M.R. 170, 172 (C.M.A. 1952)). The forfeitures ap-
proved by the convening authority shall be reduced to the whole dollar
amount per month.
    Accordingly, the findings and only so much of the sentence approved be-
low as provides for reduction to E-1, forfeiture of $1,092.00 pay per month for
10 months, confinement for 10 months, and a bad-conduct discharge are af-
firmed. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866. All rights, privileg-
es, and property of which the appellant has been deprived by virtue of execu-
tion of forfeitures approved by the convening authority which have not been
affirmed will be restored. No error materially prejudicial to the appellant’s
substantial rights occurred. Gilgallon, 2 C.M.R. at 172-73.




                                       2
              United States v. Morris, No. 201800289


The findings and sentence as modified are AFFIRMED.


                          FOR THE COURT:




                          RODGER A. DREW, JR.
                          Clerk of Court




                                3